242 S.W.3d 478 (2008)
STATE of Missouri, Respondent,
v.
Nyree BERNARD, Appellant.
No. WD 67033.
Missouri Court of Appeals, Western District.
January 15, 2008.
Margaret M. Johnston, Esq., Columbia, MO, for Appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Nyree Bernard appeals her conviction, after a jury trial, for interference with custody, pursuant to Section 565.150. In her sole point on appeal, Bernard contends that the evidence was insufficient to show beyond a reasonable doubt that Bernard was guilty of the offense. A review of the record indicates that the State presented sufficient evidence from which a reasonable juror could find beyond a reasonable doubt that Bernard was guilty of the offense charged. Judgment affirmed. Rule 30.25(b).